Order filed April 21, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00137-CV
                                   ____________

         ISAURA MORALES AND FRANCISCO TORO, Appellants

                                        V.

   KARLA VACA AS ATTORNEY-IN-FACT FOR ALBERTO L. VACA,
                           Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052415

                                   ORDER

      Appellants’ brief was due March 30, 2015. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before May 21, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM